
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.16


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER
AMONG
DHM HOLDING COMPANY, INC.,
DHM ACQUISITION COMPANY, INC.,
DAVID H. MURDOCK
AND
DOLE FOOD COMPANY, INC.
DATED AS OF DECEMBER 18, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

Article I   The Merger   1   SECTION 1.1   The Merger   1   SECTION 1.2  
Closing   1   SECTION 1.3   Effective Time   1   SECTION 1.4   Effects of the
Merger   2   SECTION 1.5   Certificate of Incorporation; By-laws   2   SECTION
1.6   Directors   2   SECTION 1.7   Officers   2   SECTION 1.8   Effect on
Capital Stock   2   SECTION 1.9   Further Assistance   3   SECTION 1.10  
Approval and Recommendation of the Board   3
Article II
 
Proxy Statement and Schedule 13E-3; Stockholders' Meeting
 
3   SECTION 2.1   Proxy Statement and Schedule 13E-3   3   SECTION 2.2  
Stockholders' Meeting   4   SECTION 2.3   Stockholder Lists   4
Article III
 
Dissenting Shares; Exchanges of Shares; Related Matters
 
5   SECTION 3.1   Dissenting Shares   5   SECTION 3.2   Payment for Shares   5  
SECTION 3.3   Treatment of Stock Options   6
Article IV
 
Representations and Warranties of the Company
 
7   SECTION 4.1   Corporate Existence and Power   7   SECTION 4.2   Corporate
Authorization; Approvals   7   SECTION 4.3   Governmental Authorization   8  
SECTION 4.4   Non-Contravention   8   SECTION 4.5   Capitalization   8   SECTION
4.6   Subsidiaries   9   SECTION 4.7   Past SEC Documents   10   SECTION 4.8  
Financial Statements; Liabilities   10   SECTION 4.9   Disclosure Statements  
11   SECTION 4.10   Absence of Certain Changes   11   SECTION 4.11   Litigation
  11   SECTION 4.12   Taxes   12   SECTION 4.13   Compliance with Laws;
Licenses, Permits and Registrations.   12

i

--------------------------------------------------------------------------------

  SECTION 4.14   Contracts   13   SECTION 4.15   Intellectual Property   13  
SECTION 4.16   Required Vote; Board Approval   13   SECTION 4.17   Finders'
Fees; Opinion of Committee Financial Advisor   13   SECTION 4.18   Section 203
of the DGCL   14
Article V
 
Representations and Warranties of Parent, Purchaser and Murdock
 
14   SECTION 5.1   Corporate Existence and Power   14   SECTION 5.2   Corporate
Authorization; Approvals   14   SECTION 5.3   Governmental Authorization   14  
SECTION 5.4   Non-Contravention   15   SECTION 5.5   Information in Securities
Filings   15   SECTION 5.6   Purchaser's Operations   15   SECTION 5.7   Vote
Required   15   SECTION 5.8   Finders' Fees   15   SECTION 5.9   Financing   15
Article VI
 
Covenants
 
16   SECTION 6.1   Conduct of Business of the Company   16   SECTION 6.2  
Indemnification; Insurance   17   SECTION 6.3   Other Proposals   18   SECTION
6.4   Public Announcements   19   SECTION 6.5   Employee Benefits   19   SECTION
6.6   Financing   19   SECTION 6.7   Cooperation with Financing Efforts   20
Article VII
 
Conditions to Consummation of the Merger
 
20   SECTION 7.1   Conditions to Each Party's Obligation   20   SECTION 7.2  
Condition to Murdock's, Purchaser's and Parent's Obligation   20   SECTION 7.3  
Condition to Company's Obligation   21
Article VIII
 
Termination; Amendment; Waiver
 
22   SECTION 8.1   Termination   22   SECTION 8.2   Effect of Termination   23  
SECTION 8.3   Amendment   23   SECTION 8.4   Extension; Waiver   23
Article IX
 
Miscellaneous
 
23   SECTION 9.1   Nonsurvival of Representations, Warranties and Agreements  
23

ii

--------------------------------------------------------------------------------

  SECTION 9.2   Entire Agreement; Assignment   24   SECTION 9.3   Validity   24
  SECTION 9.4   Notices   24   SECTION 9.5   Governing Law   24   SECTION 9.6  
Descriptive Headings   25   SECTION 9.7   Parties in Interest   25   SECTION 9.8
  Counterparts   25   SECTION 9.9   Expenses   25   SECTION 9.10   Specific
Performance   25

iii

--------------------------------------------------------------------------------


AGREEMENT AND PLAN OF MERGER


        AGREEMENT AND PLAN OF MERGER dated as of December 18, 2002 ("Agreement")
among DHM Acquisition Company, Inc., a Delaware corporation ("Purchaser"), whose
sole stockholder is DHM Holding Company, Inc., a Delaware corporation
("Parent"), David H. Murdock, an individual ("Murdock"), and Dole Food
Company, Inc., a Delaware corporation (the "Company").


R E C I T A L S


        A.    Murdock is presently the beneficial owner of shares of Common
Stock of the Company (as defined below), including 13,086,847 that he intends to
contribute, through Parent, to Purchaser (the "Parent Shares"), and holds
options to purchase an additional 494,148 shares of Common Stock (the "Parent
Options").

        B.    Parent desires to acquire beneficial ownership of the remaining
equity interest in the Company, and has caused Purchaser to be formed to
accomplish such purpose; Murdock will contribute the Parent Shares, through
Parent, to Purchaser prior to the Merger (as hereinafter defined).

        C.    The respective Boards of Directors of Parent, Purchaser and the
Company and the Special Committee appointed by the Board of Directors of the
Company (the "Special Committee") have approved the merger of Purchaser with and
into the Company (the "Merger"), upon the terms and subject to the conditions
set forth in this Agreement, whereby each issued and outstanding share of Common
Stock of the Company, without par value (the "Common Stock"), other than the
Parent Shares (the shares of Common Stock other than the Parent Shares being the
"Shares"), will be converted into the right to receive $33.50 per share in cash
(the "Merger Consideration").

        D.    The Merger requires the approval (the "Disinterested Stockholder
Approval") of the holders of a majority of the outstanding shares beneficially
owned by stockholders other than Murdock, Parent, Purchaser and their respective
affiliates (the "Disinterested Stockholders").

        NOW, THEREFORE, in consideration of the respective covenants and
promises contained herein and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereto agree
as follows:


ARTICLE I
The Merger


        SECTION 1.1    The Merger.    Upon the terms and subject to the
conditions hereof, and in accordance with the applicable provisions of the
Delaware General Corporation Law, as amended (the "DGCL"), Purchaser shall be
merged with and into the Company. The Company shall continue as the surviving
corporation (the "Surviving Corporation") in the Merger and the separate
corporate existence of Purchaser shall cease (Purchaser and the Company are
sometimes referred to herein as the "Constituent Corporations").

        SECTION 1.2    Closing.    Unless this Agreement has been terminated and
the transactions herein contemplated have been abandoned pursuant to
Article VIII, and subject to the satisfaction or waiver of the conditions set
forth in Article VII, the closing of the Merger (the "Closing") will take place
at 12:00 p.m. on the second business day after satisfaction or waiver of the
conditions set forth in Article VII (the "Closing Date"), at 10900 Wilshire
Boulevard, Los Angeles, California 90024, unless another date, time or place is
agreed to by the parties hereto.

        SECTION 1.3    Effective Time.    On the Closing Date, the Surviving
Corporation shall file a certificate of merger (the "Certificate of Merger")
executed in accordance with the DGCL, with the Secretary of State of the State
of Delaware (the "Secretary"), and the Merger shall become effective at such
time as the Certificate of Merger is accepted for filing by the Secretary or at
such other time as is specified in the Certificate of Merger to which Purchaser
and the Company shall have agreed (the time the Merger becomes effective being
the "Effective Time").

--------------------------------------------------------------------------------


        SECTION 1.4    Effects of the Merger.    The Merger shall have the
effects set forth in the DGCL, including, without limitation, that at the
Effective Time, all the properties, rights, privileges, powers and franchises of
the Company and Purchaser shall vest in the Surviving Corporation, and all
debts, liabilities and duties of the Company and Purchaser shall become the
debts, liabilities and duties of the Surviving Corporation.

        SECTION 1.5    Certificate of Incorporation; By-laws.    

        (a)  The certificate of incorporation of Purchaser, as in effect
immediately prior to the Effective Time, shall become the certificate of
incorporation of the Surviving Corporation, except that the name of the
Surviving Corporation shall be "Dole Food Company, Inc." and, as so amended,
until thereafter further amended as provided therein and under the DGCL, it
shall be the certificate of incorporation of the Surviving Corporation following
the Merger.

        (b)  The by-laws of Purchaser as in effect at the Effective Time shall
be the by-laws of Surviving Corporation following the Merger until thereafter
changed or amended as provided therein and under the DGCL.

        SECTION 1.6    Directors.    The directors of the Company at the
Effective Time shall be the directors of the Surviving Corporation and shall
hold office from the Effective Time until their respective successors are duly
elected or appointed and qualified in the manner provided in the certificate of
incorporation and by-laws of the Surviving Corporation, or as otherwise provided
by law.

        SECTION 1.7    Officers.    The officers of the Company at the Effective
Time shall be the initial officers of the Surviving Corporation, all such
officers to hold office from the Effective Time until their respective
successors are duly elected or appointed and qualified in the manner provided in
the certificate of incorporation and by-laws of the Surviving Corporation, or as
otherwise provided by law.

        SECTION 1.8    Effect on Capital Stock.    As of the Effective Time, by
virtue of the Merger and without any action on the part of the holder of any
shares of the Common Stock or any shares of capital stock of Purchaser:

        (a)    Common Stock of Purchaser.    Each share of common stock of
Purchaser issued and outstanding immediately prior to the Effective Time shall
be converted into one share of the common stock of the Surviving Corporation.

        (b)    Cancellation of Treasury Stock.    Each share of the Common Stock
that is owned by the Company or by any Subsidiary of the Company (the "Treasury
Shares") shall automatically be canceled and retired and shall cease to exist,
and no cash or other treasury stock consideration shall be delivered or
deliverable in exchange therefor. "Subsidiary" of any person means another
person if the first person or a subsidiary thereof owns an amount of the voting
securities, other voting ownership or voting partnership interests which is
sufficient to elect at least a majority of its Board of Directors (or other
governing body) of such person or, if there are no such voting interests, if the
first person or a subsidiary thereof owns 50% or more of the equity interests of
such person.

        (c)    Conversion of the Common Stock.    Except as otherwise provided
herein and subject to Section 3.1, each issued and outstanding share of the
Common Stock, except for (i) shares owned by Parent, Purchaser or any affiliate
of Parent or Purchaser (collectively, the "Excluded Shares") and (ii) the
Treasury Shares, shall be converted into the right to receive in cash from the
Surviving Corporation following the Merger the Merger Consideration without
interest, upon surrender of the certificates formerly representing such shares
pursuant to Section 3.2 or, if Section 3.1 applies, shall be converted into a
right to receive the Dissenting Shares Amount (as hereinafter defined). The term
"Merger Consideration" shall mean the per share amount in reference to the
consideration designated on a per share basis, and otherwise shall refer to the
aggregate

2

--------------------------------------------------------------------------------




consideration represented by the per share amount multiplied by the total number
of Shares then outstanding.

        (d)    Cancellation and Retirement of Excluded Shares.    Each Excluded
Share issued and outstanding immediately prior to the Effective Time shall
automatically be canceled and retired and shall cease to exist, and no cash or
other consideration shall be delivered or deliverable in exchange therefor.

        (e)    Cancellation and Retirement of the Common Stock.    As of the
Effective Time, all shares of the Common Stock issued and outstanding
immediately prior to the Effective Time (other than Dissenting Shares (as
hereinafter defined)) shall no longer be outstanding and shall automatically be
canceled and retired and shall cease to exist, and each holder of a certificate
representing any such shares of the Common Stock shall, to the extent such
certificate represents such shares, cease to have any rights with respect
thereto, except the right to receive the Merger Consideration applicable
thereto, without interest, upon surrender of such certificate in accordance with
Section 3.2.

        SECTION 1.9    Further Assistance.    If at any time after the Effective
Time, the Surviving Corporation shall consider or be advised that any deeds,
bills of sale, assignments or assurances or any other acts or things are
necessary, desirable or proper (i) to vest, perfect or confirm, of record or
otherwise, in the Surviving Corporation its right, title or interest in, to or
under any of the rights, properties or assets of the Constituent Corporations
acquired or to be acquired as a result of the Merger or (ii) otherwise to carry
out the purposes of this Agreement, the Surviving Corporation and its proper
officers and directors or their designees are authorized to execute and deliver,
in the name and on behalf of the Constituent Corporations, all such deeds, bills
of sale, assignments and assurances and do, in the name and on behalf of the
Constituent Corporations, all such other acts and things necessary, desirable or
proper to vest, perfect or confirm its right, title or interest in, to or under
any of the rights, properties or assets of the Constituent Corporations acquired
or to be acquired as a result of the Merger and otherwise to carry out the
purpose of this Agreement.

        SECTION 1.10    Approval and Recommendation of the Board.    The Company
hereby approves of and consents to the Merger and represents that the Board of
Directors of the Company (hereafter, the "Company Board"), at a meeting duly
called and held on December 18, 2002, unanimously, with Murdock abstaining,
adopted resolutions, in accordance with the recommendation of the Special
Committee, (i) determining that this Agreement and the transactions contemplated
hereby, including the Merger, are fair to, and in the best interests of, the
Company and the Disinterested Stockholders, (ii) approving, adopting and
declaring advisable this Agreement and the transactions contemplated hereby and
(iii) recommending that the stockholders of the Company vote in favor of the
Merger, subject to the Company Board's right to withdraw, modify or amend such
recommendation if the Company Board or Special Committee determines in good
faith, after receipt of the advice of its outside counsel, that such action is
necessary for the Company Board to comply with its fiduciary duties under
applicable law. Goldman, Sachs & Co. (the "Committee Financial Advisor") has
delivered to the Special Committee its opinion on December 18, 2002 to the
effect that, as of such date, the Merger Consideration is fair to the
Disinterested Stockholders from a financial point of view.


ARTICLE II
Proxy Statement and Schedule 13E-3; Stockholders' Meeting


        SECTION 2.1    Proxy Statement and Schedule 13E-3.    

        (a)  As promptly as practicable after the execution of this Agreement,
the Company, Murdock, Parent and Purchaser shall cooperate and promptly prepare
and file with the Securities and Exchange Commission ("SEC") a proxy statement
relating to the meeting of the Company's stockholders to be held in connection
with the Merger (together with any amendments thereof or

3

--------------------------------------------------------------------------------

supplements thereto, the "Proxy Statement"), a joint Rule 13e-3 Transaction
Statement on Schedule 13E-3 (the "Schedule 13E-3") with respect to the Merger
and any other filings made by or required to be made by the Company with the SEC
other than the Proxy Statement and Schedule 13E-3 (the "Other Filings"), if any.
The respective parties shall cause the Proxy Statement, the Schedule 13E-3 and
any Other Filings to comply as to form in all material respects with the
applicable provisions of the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder (the "Exchange Act"), including
Regulation 14A and Rule 13e-3, and any other applicable laws. The respective
parties, after consultation with the other, will use all reasonable efforts to
respond to any comments made by the SEC with respect to the Proxy Statement, the
Schedule 13E-3 and any Other Filings. Each of Parent, Purchaser and the Company
shall furnish to each other all information concerning it and the holders of its
capital stock as the other may reasonably request in connection with such
actions and the preparation of the Proxy Statement, the Schedule 13E-3 and any
Other Filings.

As promptly as practicable after the clearance of the Proxy Statement and the
Schedule 13E-3 by the SEC, the Company shall mail the Proxy Statement to its
stockholders (or, if the SEC chooses not to review the Proxy Statement and the
Schedule 13E-3, within 10 days after the date that the SEC notifies the Company
that it will not review the Proxy Statement). The Proxy Statement shall include
the recommendation of the Company Board that adoption of the Merger Agreement by
the Company's stockholders is advisable and that the Company Board has
determined that the Merger is fair to, and in the best interests of, the
Disinterested Stockholders, subject to the Company Board's right to withdraw,
modify or amend such recommendation if the Company Board or Special Committee
determines in good faith, after receipt of the advice of its outside counsel,
that such action is necessary for the Company Board to comply with its fiduciary
duties under applicable law.

        No amendment or supplement to the Proxy Statement, the Schedule 13E-3 or
any Other Filings will be made by the Company without the approval of Parent.
The Company will advise Parent or Purchaser, promptly after it receives notice
thereof, of any request by the SEC for amendment of the Proxy Statement or any
Other Filings or comments thereon and responses thereto or requests by the SEC
for additional information.

        (b)  Each of the parties agrees to use its best efforts to cooperate and
to provide each other with such information as any of such parties may
reasonably request in connection with the preparation of the Proxy Statement,
the Schedule 13E-3 and the Other Filings. Each party agrees promptly to
supplement, update and correct any information provided by it for use in the
Proxy Statement, the Schedule 13E-3 and the Other Filings to the extent that it
is or shall have become incomplete, false or misleading. If at any time prior to
the Effective Time, any event or circumstance relating to Parent or Purchaser or
their respective officers and directors, should be discovered by Parent which
should be set forth in an amendment to the Proxy Statement, the Schedule 13E-3
or Other Filings, Parent shall promptly inform the Company. If at any time prior
to the Effective Time, any event or circumstance relating to the Company, or its
officers or directors, should be discovered by the Company which should be set
forth in an amendment or a supplement to the Proxy Statement, any Other Filing
or the Schedule 13E-3, the Company shall promptly inform Parent.

        SECTION 2.2    Stockholders' Meeting.    In accordance with the
Company's certificate of incorporation and by-laws, the Company shall call and
hold a meeting of its stockholders (the "Company Stockholders' Meeting") as
promptly as practicable for the purpose of voting upon the approval of the
Merger, and the Company shall use its best efforts to hold the Company
Stockholders' Meeting as promptly as practicable after the date on which the
Proxy Statement is cleared by the SEC.

        SECTION 2.3    Stockholder Lists.    In connection with the Merger, the
Company shall furnish Parent and Purchaser with mailing labels containing the
names and addresses of all record holders of

4

--------------------------------------------------------------------------------


shares of Common Stock and with security position listings of shares of Common
Stock held in stock depositories, each as of a recent date, and of those persons
becoming record holders subsequent to such date. The Company shall furnish
Parent and Purchaser with all such additional information (including, but not
limited to, updated lists of holders of shares of Common Stock and their
addresses, mailing labels and lists of security positions) and such other
assistance as Parent and Purchaser or its agents may reasonably request in
soliciting proxies and communicating the Merger to the record and beneficial
owners of shares of Common Stock. Subject to the requirements of applicable law,
and except for such steps as are necessary to disseminate the Proxy Statement
and any other documents necessary to consummate the Merger, Parent and Purchaser
shall hold in confidence the information contained in such labels, listings and
files, and shall use such information only in connection with the Merger. If
this Agreement is terminated, Parent and Purchaser will deliver to the Company
all copies of such information (and extracts and summaries thereof) then in its
or its agent's or advisor's possession.


ARTICLE III
Dissenting Shares; Exchanges of Shares; Related Matters


        SECTION 3.1    Dissenting Shares.    

        (a)  Notwithstanding anything in this Agreement to the contrary, Common
Stock issued and outstanding immediately prior to the Effective Time and held by
a holder who has not voted in favor of the Merger or consented thereto in
writing and who has complied with all of the relevant provisions of Section 262
of the DGCL or any successor provision ("Dissenting Shares") shall not be
converted into a right to receive the Merger Consideration, unless such holder
fails to perfect, withdraws or otherwise loses his or her right to appraisal in
accordance with Section 262 of the DGCL. A holder of Dissenting Shares shall be
entitled to receive payment of the appraised value of such Common Stock held by
him, her or it in accordance with the provisions of Section 262 of the DGCL (the
"Dissenting Shares Amount"), unless, after the Effective Time, such holder fails
to perfect or withdraws or loses his or her right to appraisal in accordance
with Section 262 of the DGCL, in which case such Common Stock shall be converted
into and represent only the right to receive the Merger Consideration, without
interest thereon, upon surrender of the Certificate or Certificates representing
such Common Stock pursuant to Section 3.2.

        (b)  (i) The Company shall give Parent prompt notice of any written
demands for appraisal of any Common Stock, attempted withdrawals of such demands
and any other instruments served pursuant to the DGCL and received by the
Company relating to rights of appraisal and (ii) Parent shall have the right to
participate in and direct all negotiations and proceedings with respect to
demands for appraisal under the DGCL. Except with the prior written consent of
Parent, the Company shall not make any payment with respect to any demands for
appraisal or settle or offer to settle any such demands for appraisal or agree
to do any of the foregoing.

        SECTION 3.2    Payment for Shares.    Prior to the Effective Time,
Parent shall (i) designate a bank or trust company to act as depositary in the
Merger (the "Depositary") and Parent shall enter into an agreement with the
Depositary pursuant to which, after the Effective Time, the Depositary will
distribute the Merger Consideration on a timely basis and (ii) irrevocably
deposit or cause to be deposited with the Depositary the amounts required with
respect to the conversion of shares of Common Stock at the Effective Time
pursuant to Section 1.8(c) hereof as share certificates are surrendered.

        (a)  As soon as practicable after the Effective Time, the Depositary
shall be instructed to mail to each record holder (other than Murdock, Parent,
Purchaser and their respective affiliates and any Subsidiary of the Company or
any holder claiming the right to dissent) of a certificate or certificates that
immediately prior to the Effective Time represented Shares (the "Certificates")
a

5

--------------------------------------------------------------------------------

form of letter of transmittal (which shall specify that delivery shall be
effected, and risk of loss shall pass, only upon proper delivery of the
Certificates to the Depositary) and instructions for its use in effecting the
surrender of the Certificates in exchange for the Merger Consideration in
customary form to be agreed to by Parent and the Company prior thereto. Upon
surrender to the Depositary of a Certificate, together with a letter of
transmittal duly executed and completed in accordance with the instructions
thereon, the holder of such Certificate shall be entitled to receive in exchange
consideration equal to the number of shares of Common Stock represented by such
Certificate multiplied by the Merger Consideration and such Certificate shall
forthwith be cancelled. No interest will be paid or accrued on the Merger
Consideration. If the Merger Consideration is to be distributed to a person
other than the person in whose name the Certificate surrendered is registered,
it shall be a condition of such distribution that the Certificate so surrendered
shall be properly endorsed or otherwise in proper form for transfer (including
signature guarantees if required by Parent) and that the person requesting such
distribution shall pay any transfer or other taxes required by reason of such
distribution to a person other than the registered holder of the Certificate
surrendered or, in the alternative, establish to the satisfaction of the
Surviving Corporation that such tax has been paid or is not applicable. After
12 months following the Effective Time, the Surviving Corporation may require
the Depositary to deliver to it any cash (including any interest received with
respect thereto) that it has made available to the Depositary and that has not
been disbursed to holders of Certificates, and thereafter such holders shall be
entitled to look at the Surviving Corporation only as general creditors with
respect to the cash payable upon due surrender of their Certificates. The
Surviving Corporation shall pay all charges and expenses, including those of the
Depositary, in connection with the distribution of the Merger Consideration.
Until surrendered in accordance with the provision of this Section 3.2, each
Certificate (other than Certificates representing shares of Common Stock held by
Murdock, Parent, Purchaser and their respective affiliates, any Subsidiary of
the Company or any holder claiming a right to dissent) shall represent for all
purposes the right to receive consideration equal to the Merger Consideration
multiplied by the number of shares of Common Stock evidenced by such
Certificate. From and after the Effective Time, holders of Certificates
immediately prior to the Merger shall have no right to vote or to receive any
dividends or other distributions with respect to any shares of Common Stock that
were represented by such Certificates, other than any dividends or other
distributions payable to holders of record as of a date prior to the Effective
Time, and shall have no other rights in respect thereof other than as provided
herein or by law.

        (b)  From and after the Effective Time, there shall be no transfers on
the stock transfer books of the Surviving Corporation of the shares of Common
Stock that were outstanding immediately prior to the Effective Time. If, after
the Effective Time, Certificates are presented to the Surviving Corporation,
which are not Certificates in respect of (i) shares of Common Stock held by
Murdock, Parent, Purchaser and their respective affiliates, (ii) shares of
Common Stock held by any Subsidiary of the Company or (iii) Dissenting Shares,
the rights to which have been perfected and not withdrawn or lost under the
DGCL, they shall be cancelled and exchanged for Merger Consideration as provided
in this Article III.

        SECTION 3.3    Treatment of Stock Options.    At the earlier to occur of
(i) the Effective Time or (ii) the date on which the shares of Common Stock of
the Company are not listed on either the New York Stock Exchange (the "NYSE") or
the National Market System of the Nasdaq Stock Market (or any successor to such
entities), each holder of a then outstanding option (whether or not currently
exercisable) to purchase shares of Common Stock, other than Parent Options (the
"Company Options"), whether or not vested, shall be entitled to receive, and
shall receive from the Surviving Corporation, in settlement thereof and net of
applicable withholding taxes, cash in an amount equal to the product of (i) the
Merger Consideration minus the applicable exercise price per share of such
option multiplied by (ii) the number of shares of Common Stock that such option
may purchase upon exercise. If and to the extent required by, or deemed
necessary or desirable under, the terms of the

6

--------------------------------------------------------------------------------

plans governing such options or the option granted thereunder, the Company shall
use its best efforts to obtain the consent of each holder of outstanding options
to the foregoing treatment of such options.


ARTICLE IV
Representations and Warranties of the Company


Except as set forth in the Company Disclosure Schedule attached hereto (with
respect to which any particular reference to a section of this Agreement shall
be deemed to be disclosed under all other articles and sections of this
Agreement to which it is readily apparent from the text that such disclosure is
relevant to such other articles and sections), the Company represents and
warrants to the Parent and the Purchaser as follows:

        SECTION 4.1    Corporate Existence and Power.    The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, and has all corporate power required to carry on
its business as now conducted. The Company is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction where the
character of the property owned or leased by it or the nature of its activities
makes such qualification necessary, except where the failure to be so qualified
or in good standing, individually or in the aggregate, would not have a Company
Material Adverse Effect or except as disclosed on Section 4.1 of the Company
Disclosure Schedule. The Company has heretofore made available to the Parent
true and complete copies of the Company's certificate of incorporation and
by-laws as currently in effect.

As used herein, the term "Company Material Adverse Effect" shall mean any
adverse change, effect, event, occurrence or state of facts (a) affecting the
financial condition, business, assets, properties, operations or results of
operations of the Company or any of its Subsidiaries which is material to the
Company and its Subsidiaries, taken as a whole, or (b) which would prevent or
materially impair the Company from consummating the Merger, which has occurred
or would reasonably be expected to occur as a result of any such change, effect,
event, occurrence or state of facts, excluding in each case (i) any change,
effect, event, occurrence or state of facts resulting from general changes in
economic and financial market conditions, (ii) changes in conditions (including
as a result of changes in laws, including without limitation, common law,
tariffs, export and import laws, rules and regulations or the interpretations
thereof and as a result of weather conditions) generally applicable to the fresh
produce, packaged foods or fresh-cut flowers industries that are not unique to
the Company and its Subsidiaries, (iii) changes resulting from the announcement
of the transactions described in this Agreement or the identity of the Parent or
the Purchaser or from the performance of this Agreement and compliance with the
covenants set forth herein and (iv) any actions required under this Agreement to
obtain any approval or authorization under applicable antitrust or competition
laws for the consummation of the Merger.

        SECTION 4.2    Corporate Authorization; Approvals.    The Company has
the requisite corporate power and authority to execute and deliver this
Agreement and, subject to the approval of this Agreement by the requisite
holders of the issued and outstanding Common Stock with respect to the Merger,
as required by applicable law, to consummate the Merger. The execution, delivery
and performance of this Agreement by the Company and the consummation by the
Company of the Merger have been duly authorized by all necessary corporate
action on the part of the Company, and, except for the Company Stockholder
Approval (as defined in Section 4.16 below), no other corporate action on the
part of the Company is necessary to authorize the consummation of the Merger.
This Agreement has been duly executed and delivered by the Company and, assuming
that this Agreement constitutes a valid and binding obligation of Murdock,
Parent and the Purchaser, this Agreement constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that its enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors' rights generally or by general equitable
or fiduciary principles.

7

--------------------------------------------------------------------------------


        SECTION 4.3    Governmental Authorization.    The execution, delivery
and performance by the Company of this Agreement and the consummation by the
Company of the Merger require no action by or in respect of, or filing with, any
federal, state or local governmental authority, any transgovernmental authority
or any court, administrative or regulatory agency or commission or other
governmental authority or agency, domestic or foreign (each, a "Governmental
Entity"), other than (a) the filing of (i) the Certificate of Merger in
accordance with the DGCL and (ii) appropriate documents with the relevant
authorities of other states or jurisdictions in which the Company or any Company
Subsidiary is qualified to do business; (b) compliance with any applicable
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the "HSR Act") and foreign antitrust authorities, (c) compliance with
any applicable requirements of the NYSE; (d) compliance with any applicable
requirements of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the "Securities Act") and the Exchange Act;
(e) such as may be required under any applicable state securities or blue sky
laws or state takeover laws; and (f) such other consents, approvals, actions,
orders, authorizations, registrations, declarations and filings which, if not
obtained or made, would not, individually or in the aggregate, have a Company
Material Adverse Effect (the filings and authorizations referred to in clauses
(a) through (f) being referred to collectively as the "Company Required
Governmental Consents").

        SECTION 4.4    Non-Contravention.    The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the Merger do not and will not (a) contravene or conflict with the Company's
certificate of incorporation or by-laws, (b) assuming that all of the Company
Required Governmental Consents are obtained, contravene or conflict with or
constitute a violation of any provision of any law, regulation, judgment,
injunction, order or decree binding upon or applicable to the Company or any
Company Subsidiary (except that no representation or warranty is made with
respect to any antitrust statute, regulation, rule or other such restriction),
(c) constitute a default under or give rise to a right of termination,
cancellation or acceleration (with or without due notice or lapse of time or
both) of any right or obligation of the Company or any Company Subsidiary or to
a loss of any benefit or status to which the Company or any Company Subsidiary
is entitled under any provision of any agreement, contract or other instrument
binding upon the Company or any Company Subsidiary (other than the Company
Options) or any license, franchise, permit or other similar authorization held
by the Company or any Company Subsidiary or (d) result in the creation or
imposition of any Lien (as defined below) on any asset of the Company or any
Company Subsidiary, other than, in the case of each of (b), (c) and (d), any
such items that would not, individually or in the aggregate, have a Company
Material Adverse Effect or as disclosed on Section 4.4 of the Company Disclosure
Schedule.

As used in this Agreement, "Lien" means any mortgage, lien, pledge, charge,
claim, security interest or encumbrance of any kind; provided, however, that the
term "Lien" shall not include (i) liens for water and sewer charges and current
taxes, assessments and other governmental levies, fees or charges not yet due
and payable or being contested in good faith, (ii) landlords', mechanics',
carriers', workers', repairers', materialmen's, warehousemen's and similar
liens, (iii) purchase money liens and liens securing rental payments under
capital lease arrangements and (iv) liens or imperfections on property which do
not materially detract from the value or the existing use of the property
affected by such lien or imperfection.

        SECTION 4.5    Capitalization.    

        (a)  The authorized capital stock of the Company consists of 80,000,000
shares of Common Stock, without par value, and 30,000,000 shares of preferred
stock, without par value (the "Preferred Stock"). There were, as of the close of
business on November 30, 2002, (i) 56,175,750 shares of Common Stock issued and
outstanding, (ii) no shares of Preferred Stock issued and outstanding and
(iii) no shares of Common Stock held in the treasury of the Company. As of
November 30, 2002, there were 4,087,357 shares of Common Stock reserved for
issuance upon

8

--------------------------------------------------------------------------------

exercise of outstanding Company Options. All outstanding shares of the capital
stock of the Company are, and all shares which may be issued pursuant to the
exercise of the Company Options will be, when issued in accordance with the
respective terms thereof, duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the DGCL, the Company's certificate of
incorporation, the Company's by-laws or any contract to which the Company is a
party or otherwise bound.

        (b)  As of the date hereof, except as described in Section 4.5(a)
herein, there are no outstanding (i) shares of capital stock or other voting
securities of the Company, (ii) securities of the Company convertible into or
exchangeable for shares of capital stock or voting securities of the Company or
(iii) options or other rights to acquire from the Company, or obligations of the
Company to issue, any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of the Company.
Except as disclosed on Section 4.5(b) of the Company Disclosure Schedule, there
are no outstanding obligations of the Company or any Company Subsidiary to
repurchase, redeem or otherwise acquire any Common Stock or other capital stock
of the Company or any Company Subsidiary or to provide funds to make any
investment (in the form of a loan, capital contribution or otherwise) in any
Company Subsidiary or other entity, other than loans to Subsidiaries in the
ordinary course of business.

        SECTION 4.6    Subsidiaries.    

        (a)  Except as disclosed on Section 4.6(a) of the Company Disclosure
Schedule, no Subsidiary of the Company is a Subsidiary that constitutes a
"significant subsidiary" of the Company within the meaning of Rule 1-02 of
Regulation S-X of the Exchange Act. Section 4.6(a) of the Company Disclosure
Schedule sets forth a list of all Subsidiaries of the Company and their
respective jurisdictions of incorporation or organization. Except as set forth
on Section 4.6(a) of the Company Disclosure Schedule, all of the outstanding
shares of capital stock of, or other ownership interest in, each Subsidiary of
the Company, are owned by the Company, directly or indirectly.

        (b)  Each Company Subsidiary is an entity duly organized, validly
existing and in good standing under the laws of its state or country of
organization, and has all powers required to carry on its business as now
conducted, except where the failure to be so organized or in such existence or
standing or have such powers, individually or in the aggregate, would not have a
Company Material Adverse Effect. Each Company Subsidiary is duly qualified to do
business as a foreign entity and is in good standing in each jurisdiction where
the character of the property owned or leased by it or the nature of its
activities makes such qualification necessary, except where the failure to be so
qualified, individually or in the aggregate, would not have a Company Material
Adverse Effect.

9

--------------------------------------------------------------------------------



        (c)  All of the outstanding shares of capital stock of, or other
ownership interest in, each Subsidiary of the Company have been duly authorized
and validly issued and all of the outstanding shares of capital stock of each
Subsidiary that is a corporation are fully paid and nonassessable. All of the
outstanding capital stock or other ownership interest, which is owned, directly
or indirectly, by the Company in each of its Subsidiaries is owned free and
clear of any Lien and, with respect to corporate Subsidiaries, free of any other
limitation or restriction, including any limitation or restriction on the right
to vote, sell or otherwise dispose of such capital stock or other ownership
interest (other than any of such under the Securities Act or any state or
foreign securities laws) (provided that restrictions on these rights with
respect to non-corporate subsidiaries would not have a Company Material Adverse
Effect). Except as set forth in Section 4.6(c) of the Company Disclosure
Schedule, there are no outstanding (i) securities of the Company or any of the
Company Subsidiaries convertible into or exchangeable or exercisable for shares
of capital stock or other voting securities or ownership interests in any of the
Company Subsidiaries, (ii) options, warrants or other rights to acquire from the
Company or any of the Company Subsidiaries, or obligations of the Company or any
of the Company Subsidiaries to issue, any capital stock, voting securities or
other ownership interests in, or any securities convertible into or exchangeable
or exercisable for any capital stock, voting securities or ownership interests
in, any of the Company Subsidiaries or (iii) obligations of the Company or any
of the Company Subsidiaries to repurchase, redeem or otherwise acquire any
outstanding securities of any of the Company Subsidiaries or any capital stock
of, or other ownership interests in, any of the Company Subsidiaries. Except as
disclosed in Section 4.6(c) of the Company Disclosure Schedule, there are no
other persons in which the Company owns, of record or beneficially, any direct
or indirect equity or similar interest or any right (contingent or otherwise) to
acquire the same.

        SECTION 4.7    Past SEC Documents.    The Company has filed, in a timely
manner, all reports, filings, registration statements and other documents
required to be filed by it with the SEC after January 1, 1999 and prior to the
date of this Agreement (collectively, the "Past SEC Documents"). As of its
filing date or as amended or supplemented prior to the date hereof, each Past
SEC Document complied in all material respects with the applicable requirements
of the Securities Act and/or the Exchange Act, as the case may be. No Past SEC
Document, as of its filing date or effective date, as appropriate, contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

        SECTION 4.8    Financial Statements; Liabilities.    

        (a)  The audited consolidated financial statements of the Company
included in the Company annual report on Form 10-K for its fiscal year ended
December 29, 2001 (the "Company 10-K") fairly present in all material respects,
in accordance with the applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, in conformity with United
States generally accepted accounting principles, consistently applied ("GAAP")
(except as may be indicated in the notes thereto), the consolidated financial
position of the Company and its Subsidiaries as of the dates thereof and their
consolidated results of operations and changes in financial position for the
respective periods then ended.

        (b)  There are no liabilities of the Company or any Company Subsidiary
of any kind whatsoever, whether known or unknown, asserted or unasserted,
accrued, contingent, absolute, determined, determinable or otherwise, in each
case, other than:

        (i)    liabilities or obligations disclosed or provided for in the
Company's consolidated balance sheet as of December 29, 2001 included in the
Company 10-K (including the notes thereto, the "Company Balance Sheet");

10

--------------------------------------------------------------------------------

        (ii)  liabilities or obligations existing as of December 29, 2001 and
not required to be disclosed or provided for in the Company Balance Sheet;

        (iii)  liabilities or obligations under this Agreement or incurred in
connection with the Merger;

        (iv)  since December 29, 2001, obligations of the Company to comply with
all applicable laws;

        (v)  since December 29, 2001, ordinary course obligations of the Company
and its Subsidiaries under the agreements, contracts, leases and licenses to
which they are a party;

        (vi)  other liabilities or obligations incurred since December 29, 2001
which are disclosed or provided for in the Past SEC Documents; and

        (vii) other liabilities or obligations incurred since December 29, 2001
which are not required by applicable law to be disclosed or provided for in the
Past SEC Documents and which, individually or in the aggregate, would not have a
Material Adverse Effect.

        SECTION 4.9    Disclosure Statements.    (a) The Proxy Statement, as
supplemented or amended, if applicable, at the time such Proxy Statement or any
amendment or supplement thereto is first mailed to stockholders of the Company,
at the time such stockholders vote on adoption of this Agreement and at the
Effective Time and (b) the Schedule 13E-3 and any Other Filings or any
supplement or amendment thereto, at the time of the filing thereof and at the
time of any distribution or dissemination thereof, in each case, will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they are made, not misleading. The representations and
warranties contained in this Section 4.9 will not apply to statements or
omissions included in the Proxy Statement, Schedule 13E-3 or any Other Filings
based upon information furnished in writing to the Company by or on behalf of
Murdock, Parent or Purchaser.

        SECTION 4.10    Absence of Certain Changes.    Since December 29, 2001,
except as otherwise expressly contemplated by this Agreement, as set forth on
Section 4.10 of the Company Disclosure Schedule or as disclosed or provided for
in the Past SEC Documents, the Company and the Company Subsidiaries have
conducted their business in the ordinary course consistent with past practice
and there has not been any damage, destruction or other casualty loss (whether
or not covered by insurance) or any action, event, occurrence, development or
state of circumstances or facts that, individually or in the aggregate, would
have a Company Material Adverse Effect. Since December 29, 2001, to the
Company's Knowledge, neither the Company nor any Company Subsidiary has taken
any action other than in the ordinary course of business which, if taken after
the date hereof, would constitute a breach of any provision set forth in
Section 6.1 hereof, except as disclosed or provided for in the Past SEC
Documents or provided on Section 4.10 of the Company Disclosure Schedule.

As used in this Agreement, the term "Knowledge" when referring to the Company
means the actual knowledge of Lawrence A. Kern, C. Michael Carter and Richard
Dahl.

        SECTION 4.11    Litigation.    As of the date of this Agreement except
as disclosed or provided for in the Past SEC Documents or Section 4.11 of the
Company Disclosure Schedule, (a) there are no, and to the Knowledge of the
Company there are no threatened, actions, suits, claims, litigation or other
governmental or judicial proceedings or investigations or arbitrations
("Proceedings") against the Company, its Subsidiaries or any of their respective
properties, assets or businesses, or, to the Knowledge of the Company, any of
the Company's or any Company Subsidiary's current or former directors or
officers (in their capacity as such) or any other person whom the Company or any
Subsidiary has agreed to indemnify (that would give rise to the obligation of
the Company to indemnify such person); and (b) there are no outstanding orders,
judgments, injunctions, awards or decrees of any

11

--------------------------------------------------------------------------------


Governmental Entity ("Orders") against the Company, its Subsidiaries, any of
their respective properties, assets or businesses, or, to the Knowledge of the
Company, any of the Company's or its Subsidiaries' current or former directors
(in their capacity as such) or officers or any other person whom the Company or
any Subsidiary has agreed to indemnify (that would give rise to the obligation
of the Company to indemnify such person), except where such Proceedings or
Orders, individually or in the aggregate, would not have a Company Material
Adverse Effect.

        SECTION 4.12    Taxes.    

        (a)  As used herein, (i) the terms "Tax" or "Taxes" mean any and all
taxes, fees, levies, duties, tariffs, imposts, assessments and other charges of
any kind imposed by any Taxing Authority, including, but not limited to, any and
all federal, state, provincial, local or foreign income, gross receipts,
windfall or excess profit, employment, franchise, severance, sales, use, value
added, license, customs, stamp, withholding or similar taxes, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties; (ii) the term "Taxing Authority" means
any Governmental Entity responsible for the imposition or collection of any
Taxes; and (iii) the term "Tax Returns" means any and all federal, state,
provincial, local or foreign returns, reports, elections, claims for refund
filings, information returns, statements or declarations (including any
amendments thereto) relating to Taxes filed or required to be filed with any
Taxing Authority.

        (b)  Except as disclosed in Section 4.12(b) of the Company Disclosure
Schedule, and except where the failure to take such actions would not,
individually or in the aggregate, have a Company Material Adverse Effect, with
respect to all taxable years which are not closed by the applicable statute of
limitations: (i) all Tax Returns required to be filed with any Taxing Authority
by or with respect to the Company and the Company Subsidiaries through the
Closing (the "Company Returns") have been or will be filed in accordance with
all applicable laws; (ii) the Company and the Company Subsidiaries have timely
paid, or provided adequate reserves in the consolidated balance sheet of the
Company included in the Company's quarterly report on Form 10-Q for its fiscal
quarter ended October 5, 2002 (the "October Balance Sheet"), for all Taxes due
with respect to the periods covered by the Company Returns that have been so
filed; (iii) the Company and the Company Subsidiaries have paid or will pay when
due all estimated Taxes and other Taxes due before or at Closing; (iv) to the
Company's Knowledge, the Company Returns are not subject to examination
currently by any Taxing Authority and no written notice has been received by the
Company or any Company Subsidiary with respect to any actual or threatened audit
or examination of any Company Return; (v) all deficiencies asserted or
assessments made as a result of the examination of the Company Returns have been
paid in full or are being contested in good faith; (vi) no waivers of the
statutes of limitation have been given with respect to any Taxes of the Company
or the Company Subsidiaries; (vii) all Taxes that the Company and the Company
Subsidiaries have been required to collect or withhold have been duly collected
or withheld and have been or will be duly paid to the proper Taxing Authority
when due, or adequate reserves have been established on the October Balance
Sheet for such Taxes; (viii) none of the Company or any Company Subsidiary has
made, requested or agreed to make, nor is required to make, any adjustment under
Section 481(a) of the United States Internal Revenue Code by reason of a change
in accounting method or otherwise for any taxable year; and (ix) there are no
material elections with respect to Taxes affecting either the Company or any
Company Subsidiary that constitutes a "significant subsidiary" of the Company
within the meaning of Rule 1-02 of Regulation S-X of the Exchange Act.

        SECTION 4.13    Compliance with Laws; Licenses, Permits and
Registrations.    

        (a)  Neither the Company nor any Company Subsidiary is in violation of,
or has violated, any applicable provisions of any laws, statutes, ordinances,
regulations, judgments, injunctions, orders

12

--------------------------------------------------------------------------------

or consent decrees (including, without limitation, any laws, statutes,
ordinances, regulations, judgments, injunctions, orders or consent decrees
relating to pollution, protection of human health, safety or the environment
(collectively, "Environmental Laws")), except for any such violations which,
individually or in the aggregate, would not have a Company Material Adverse
Effect.

        (b)  Each of the Company and the Company Subsidiaries has all permits,
licenses, approvals, authorizations of and registrations with and under all
federal, state, local and foreign laws (including, without limitation, under any
Environmental Law), and from all Governmental Entities required by the Company
and the Company Subsidiaries to carry on their respective businesses as
currently conducted, except where the failure to have any such permits,
licenses, approvals, authorizations or registrations, individually or in the
aggregate, would not have a Company Material Adverse Effect.

        SECTION 4.14    Contracts.    Each material lease, license, contract,
agreement or obligation to which the Company or any of its Subsidiaries is a
party or by which any of them or any of their properties may be bound is valid,
binding and enforceable and in full force and effect with respect to the Company
or its Subsidiaries and, to the Knowledge of the Company, with respect to the
other parties thereto, except where the failure thereof would not have a Company
Material Adverse Effect, and there are no existing defaults thereunder with
respect to the Company or any of its Subsidiaries or, to the Company's
Knowledge, the other parties thereto, except for those defaults that would not
have a Company Material Adverse Effect. Other than any agreement among only the
Company and one or more of its wholly-owned Subsidiaries or as disclosed on
Section 4.14 of the Company Disclosure Schedule, neither the Company nor any of
its Subsidiaries is a party to any agreement that materially limits the ability
of the Company or any of its Subsidiaries to compete in or conduct any material
line of its business or compete with any person or in any geographic area or
during any period of time.

        SECTION 4.15    Intellectual Property.    

        (a)  The Company and its Subsidiaries own or have the right to use all
Company Intellectual Property necessary to carry on their respective businesses
as currently conducted, except where, individually or in the aggregate, such
failure would not have a Company Material Adverse Effect. As used in this
Agreement, "Company Intellectual Property" means all United States and foreign
trademarks, service marks, trade names, Internet domain names, designs, logos,
slogans and general intangibles of like nature (together with goodwill,
registrations and applications relating to the foregoing) related to the Dole
name and trademark.

        (b)  Except as disclosed on Schedule 4.15(b) of the Company Disclosure
Schedule, all of the issued or registered material Company Intellectual Property
owned by the Company is held of record in the name of the Company or the
applicable Subsidiary free and clear of all Liens, except any that would not
individually have a Company Material Adverse Effect, and is not the subject of
any cancellation or reexamination proceeding or any other proceeding challenging
their extent or validity, except any such proceedings which if determined
adversely to the Company would not have a Company Material Adverse Effect.

        SECTION 4.16    Required Vote; Board Approval.    The affirmative vote
of the holders of a majority of the issued and outstanding Common Stock (the
"Company Stockholder Approval") is the only vote of any class or series of
capital stock of the Company required by law, rule or regulation or the
certificate of incorporation or the by-laws of the Company to approve this
Agreement and the Merger.

        SECTION 4.17    Finders' Fees; Opinion of Committee Financial
Advisor.    

        (a)  Except for the Committee Financial Advisor, no investment banker,
broker, finder or other such intermediary has been retained by, or is authorized
to act on behalf of, the Company or any Company Subsidiary or is entitled to any
fee or commission from the Company or any of its Subsidiaries upon consummation
of the Merger.

13

--------------------------------------------------------------------------------

        (b)  The Special Committee has received the opinion of the Committee
Financial Advisor, dated as of the date hereof, to the effect that, as of such
date, the Merger Consideration is fair to the Disinterested Stockholders from a
financial point of view.

        SECTION 4.18    Section 203 of the DGCL.    The Company has taken all
actions necessary to render inapplicable Section 203 of the DGCL to the Parent
and the Purchaser's acquisition of beneficial ownership of Common Stock pursuant
to the Merger or to the execution, delivery or performance of this Agreement. To
the Knowledge of the Company, other than Section 203 of the DGCL, no state
takeover or similar statute or regulation in any jurisdiction in which the
Company does business applies or purports to apply to the Merger or this
Agreement.


ARTICLE V
Representations and Warranties of Parent, Purchaser and Murdock


The Parent, the Purchaser and Murdock represent and warrant to the Company as
follows:

        SECTION 5.1    Corporate Existence and Power.    Each of the Parent and
the Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
corporate powers required to carry on its business as now conducted. Each of the
Parent and the Purchaser is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the property owned or leased by it or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified or in good
standing, individually or in the aggregate, would not have a Parent Material
Adverse Effect. The Parent has heretofore made available to the Company true and
complete copies of the Parent's and the Purchaser's certificate of incorporation
and by-laws as currently in effect. Since the date of its incorporation, the
Purchaser has not engaged in any activities other than in connection with or as
contemplated by this Agreement.

As used herein, the term "Parent Material Adverse Effect" shall mean any adverse
change, effect, event, occurrence or state of facts resulting in a material
adverse change in the ability of Parent to consummate the Merger and other
transactions contemplated by this Agreement, which has occurred or would
reasonably be expected to occur as a result of any such change, effect, event,
occurrence or state of facts.

        SECTION 5.2    Corporate Authorization; Approvals.    Parent and the
Purchaser each have the requisite corporate power and authority to execute and
deliver this agreement and consummate the Merger. The execution, delivery and
performance by the Parent and the Purchaser of this Agreement and the
consummation by the Parent and the Purchaser of the Merger have been duly
authorized by all necessary corporate action and no other corporate action on
the part of Parent or the Purchaser is necessary to authorize the consummation
of the Merger. This Agreement has been duly and validly executed and delivered
by Parent, the Purchaser and Murdock and, assuming that this Agreement
constitutes the valid and binding obligation of the Company, this Agreement
constitutes a valid and binding agreement of each of the Parent, the Purchaser
and Murdock, enforceable in accordance with its terms, except to the extent that
its enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors'
rights generally or by general equitable or fiduciary principles.

        SECTION 5.3    Governmental Authorization.    The execution, delivery
and performance by the Parent, the Purchaser and Murdock of this Agreement and
the consummation by the Parent, the Purchaser and Murdock of the Merger requires
no action by or in respect of, or filing with, any Governmental Entity, other
than (a) those set forth in clauses (a) through (e) of Section 4.3 and (b) such
other consents, approvals, actions, orders, authorizations, registrations,
declarations and filings which, if not obtained or made, would not, individually
or in the aggregate, have a Parent Material

14

--------------------------------------------------------------------------------


Adverse Effect (the filings and authorizations referred to in clauses (a) and
(b) being referred to collectively as the "Parent Required Governmental
Consents").

        SECTION 5.4    Non-Contravention.    The execution, delivery and
performance by the Parent and the Purchaser of this Agreement and the
consummation by the Parent and the Purchaser of the Merger do not and will not
(a) contravene or conflict with the certificate of incorporation or by-laws of
the Parent or the certificate of incorporation or by-laws of the Purchaser,
(b) assuming that all of the Parent Required Governmental Consents are obtained,
contravene or conflict with or constitute a violation of any provision of any
law, regulation, judgment, injunction, order or decree binding upon or
applicable to the Parent or any Parent Subsidiary, (c) constitute a default
under or give rise to a right of termination, cancellation or acceleration (with
or without due notice or lapse of time or both) of any right or obligation of
the Parent or any Parent Subsidiary or to a loss of any benefit or status to
which the Parent or any Parent Subsidiary is entitled under any provision of any
agreement, contract or other instrument binding upon the Parent or any Parent
Subsidiary or any license, franchise, permit or other similar authorization held
by the Parent or any Parent Subsidiary or (d) result in the creation or
imposition of any Lien on any asset of the Parent or any Parent Subsidiary other
than, in the case of each of (b), (c) and (d), any such items that would not,
individually or in the aggregate, have a Parent Material Adverse Effect.

        SECTION 5.5    Information in Securities Filings.    All documents
required to be filed by Murdock, Parent or the Purchaser with the SEC in
connection with the Merger, and any information supplied by Murdock, Parent or
the Purchaser for inclusion or incorporation by reference in the Proxy
Statement, the Schedule 13E-3 and any Other Filings, or any supplement or
amendment to any such filings, will not, at the respective times when such are
filed with the SEC and/or are first published, given or mailed to the Company's
stockholders, as the case may be, and at the Effective Time, in each case,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they are made, not misleading. The representations and
warranties contained in this Section 5.5 will not apply to statements or
omissions included in any such filings based upon information furnished in
writing by or on behalf of the Company.

        SECTION 5.6    Purchaser's Operations.    The Purchaser was formed
solely for the purpose of engaging in the Merger and has not engaged in any
business activities or conducted any operations other than in connection with
the Merger.

        SECTION 5.7    Vote Required.    No vote of the holders of any of the
outstanding shares of capital stock or any other securities of the Parent is
necessary to approve this Agreement or the Merger.

        SECTION 5.8    Finders' Fees.    Except for Deutsche Bank
Securities Inc., whose fees will be paid by the Parent, there is no investment
banker, broker, finder or other intermediary who might be entitled to any fee or
commission from the Parent or any of its affiliates upon consummation of the
Merger.

        SECTION 5.9    Financing.    Purchaser has received, and previously
provided to the Special Committee, fully executed commitment letters from
Deutsche Bank Trust Company Americas, The Bank of Nova Scotia and Bank of
America, N.A. (the "Lenders") dated December 18, 2002 providing for financing
necessary to consummate the Merger (the "Transaction Financing") and describing
the terms and conditions upon which such Lenders will arrange and provide such
financing (the "Commitment Letters"). The Commitment Letters are in full force
and effect on the date hereof and have not been amended or modified in any
respect. There are no facts and circumstances known to Murdock, Parent,
Purchaser or any of their respective affiliates that any of them believes is
likely to (i) prevent the conditions described in the Commitment Letters from
being satisfied, (ii) prevent Parent or Purchaser from receiving financing
pursuant to the terms of the Commitment Letters or (iii) make any of the
assumptions set forth in the Commitment Letters unreasonable. The Lenders have
not

15

--------------------------------------------------------------------------------


advised Murdock, Parent, the Purchaser or any of their respective affiliates of
any facts which cause them to believe the financings contemplated by the
Commitment Letters will not be consummated substantially in accordance with the
terms thereof. The aggregate proceeds of the financings contemplated by the
Commitment Letters, when taken together with the funds provided by the Equity
Financing (as defined below) and available cash of the Company and its
Subsidiaries, are sufficient to pay the aggregate Merger Consideration, to pay
the cash amounts payable to the Company optionholders pursuant to Section 3.3
herein, to effect all refinancings of existing indebtedness of the Company and
its Subsidiaries required as a result of the Merger or as required by the
Commitment Letters and to pay the anticipated fees and expenses related to the
Merger (the "Required Cash Amount"). Affiliates of Parent and Purchaser have
received commitment letters (the "Equity Commitment Letters"), copies of which
have been provided to the Special Committee, providing for a portion of the
funds required for the Merger (the "Equity Financing").


ARTICLE VI
Covenants


        SECTION 6.1    Conduct of Business of the Company.    Except as provided
on Section 6.1 of the Company Disclosure Schedule, as otherwise expressly
provided in this Agreement or except with the prior consent of Parent, which
consent shall not be unreasonably withheld or delayed, from the date of this
Agreement to the Effective Time or the earlier termination of this Agreement,
the Company will conduct its business in the ordinary course. Without limiting
the foregoing, until the Effective Time or the earlier termination of this
Agreement the Company will not, and will not permit any of its Subsidiaries to,
without the prior consent of Parent, which consent shall not be unreasonably
withheld or delayed:

        (a)  declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock, other than dividends and
distributions by a Company Subsidiary to its parent in accordance with
applicable law and other than regular quarterly dividends declared in the
ordinary course of business consistent with past practice;

        (b)  split, combine or reclassify any of its capital stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock;

        (c)  purchase, redeem or otherwise acquire any shares of capital stock
of the Company or any of its Subsidiaries or any other securities thereof or any
rights, warrants or options to acquire any such shares or other securities,
except for the cash-out of Company Stock Options outstanding on the date of this
Agreement;

        (d)  authorize for issuance, issue, deliver, sell, pledge or otherwise
encumber any shares of its capital stock or the capital stock of any of its
Subsidiaries, any other voting securities or any securities convertible into, or
any rights, warrants or options to acquire, any such shares, voting securities
or convertible securities or any other securities or equity equivalents
(including without limitation stock appreciation rights) other than the issuance
of shares upon the exercise of Company Stock Options outstanding on the date of
this Agreement and in accordance with their present terms and the issuance of
shares pursuant to the Company's Long-Term Incentive Plan as in existence as of
the date hereof pursuant to commitments or awards already made;

        (e)  amend its certificates or articles of incorporation, by-laws or
other comparable charter or organizational documents;

        (f)    subject to the provisions of this Agreement and except as
described herein, acquire or agree to acquire by merging or consolidating with,
or by purchasing a substantial portion of the stock or assets of, or by any
other manner, any business or any corporation, partnership, joint

16

--------------------------------------------------------------------------------




venture, association or other business organization which would be material to
the Company and its Subsidiaries, taken as a whole;

        (g)  incur any indebtedness for borrowed money or guarantee any such
indebtedness of another person in an amount in excess of $5,000,000, issue or
sell any debt securities or warrants or other rights to acquire any debt
securities of the Company or any of its subsidiaries, guarantee any debt
securities of another person, enter into any "keep well" or other agreement to
maintain any financial statement condition of another person or enter into any
arrangement having the economic effect of any of the foregoing, except for
borrowings under current credit facilities, loans (including, without
limitation, grower loans or advances) and for lease obligations, in each case
incurred in the ordinary course of business consistent with past practice;

        (h)  make any loans, advances or capital contributions to, or
investments in, any other person, other than to the Company or any Company
Subsidiary in an amount exceeding $5,000,000, except for loans (including,
without limitation, grower loans or advances) made in the ordinary course of
business consistent with past practices;

        (i)    adopt resolutions providing for or authorizing a liquidation or a
dissolution, except as part of a Transaction Proposal, as defined below; or

        (j)    authorize any of, or commit or agree to take any of, the
foregoing actions.

        SECTION 6.2    Indemnification; Insurance.    At all times following the
Merger, the Surviving Corporation shall indemnify all present and former
directors or officers of the Company and its Subsidiaries ("Indemnified
Parties") against any costs or expenses (including reasonable attorneys' fees),
judgments, fines, losses, claims, damages, penalties or liabilities
(collectively, "Costs") incurred in connection with any claim, action, suit,
proceeding or investigation, whether civil, criminal, administrative or
investigative, arising out of or pertaining to matters existing or occurring at
or prior to the Effective Time, whether asserted or claimed prior to, at or
after the Effective Time, to the fullest extent permitted by law, to the extent
such Costs have not been paid for by insurance and shall, in connection with
defending against any action for which indemnification is available hereunder,
promptly reimburse such Indemnified Parties from time to time upon receipt of
sufficient supporting documentation, for any reasonable costs and expenses
reasonably incurred by such Indemnified Parties; provided that such
reimbursement shall be conditioned upon such Indemnified Parties' agreement
promptly to return such amounts if a court of competent jurisdiction shall
ultimately determine that indemnification of such Indemnified Parties is
prohibited by applicable law. The foregoing rights shall be in addition to any
rights to which any Indemnified Party may be entitled by reason of the by-laws
or certificate of incorporation of the Company or any of its Subsidiaries, any
contract and/or any applicable law. Surviving Corporation will maintain for a
period of not less than six years from the Effective Time Company's current D&O
Insurance and indemnification policy (or a policy providing substantially
similar coverage) (the "D&O Insurance") for all persons who are directors and
officers of the Company and its Subsidiaries covered by the Company's D&O
Insurance as of the Effective Time; provided that Surviving Corporation shall
not be required to spend as an annual premium for such D&O Insurance an amount
in excess of 300% of the annual premium paid for D&O Insurance in effect prior
to the date of this Agreement; and provided further that Surviving Corporation
shall nevertheless be obligated to provide such coverage as may be obtained for
such amount. The provisions of this Section are intended for the benefit of, and
shall be enforceable by, each Indemnified Party and his or her heirs and
representatives.

17

--------------------------------------------------------------------------------



        SECTION 6.3    Other Proposals.    

        (a)  From and after the date of this Agreement until the termination of
this Agreement, neither Company, any of its Subsidiaries, nor any of their
respective officers, directors, employees, representatives, agents or affiliates
(including, without limitation, any investment banker, attorney or accountant
retained by Company or any of its Subsidiaries) (collectively, "Responsible
Parties") will directly or indirectly initiate, solicit or knowingly encourage
(including by way of furnishing non-public information or assistance), or take
any other action to facilitate knowingly, any inquiries or the making of any
proposal that constitutes, or may reasonably be expected to lead to any
Transaction Proposal, or enter into or maintain or continue discussions or
negotiate with any individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity ("Person") in
furtherance of such inquiries or to obtain a Transaction Proposal or agree to or
endorse any Transaction Proposal or authorize or permit any Responsible Party to
take any such action; provided, however, that nothing contained in this
Agreement shall prohibit the Company Board or the Special Committee from, prior
to the Company Stockholders' Meeting, but subject to compliance with
Section 6.3(b): (i) furnishing information to or entering into discussions or
negotiations with any Person that makes a bona fide Transaction Proposal which
was not directly or indirectly solicited in violation of this Section 6.3 only
to the extent that: (1) the Company Board or Special Committee, after
consultation with its financial advisors and after receipt of advice from
independent outside legal counsel, determines in good faith that such action is
necessary for the Board to comply with its fiduciary duties to shareholders
under applicable law and (2) prior to taking such action Company provides prompt
notice to Purchaser to the effect that it is furnishing such information to or
entering into discussions or negotiations with such Person and receives from
such Person an executed confidentiality agreement; (ii) failing to make or
withdrawing or modifying its recommendation referred to in Section 1.10 if there
exists a Transaction Proposal and the Company Board or Special Committee, after
consultation with its financial advisors and after receipt of advice from
independent outside legal counsel, determines in good faith that such action is
necessary for the Company Board to comply with its fiduciary duties to
shareholders under applicable law in connection with such Transaction Proposal;
or (iii) making to Company's shareholders any recommendation and related filing
with the SEC as required by Rule 14e-2 and 14d-9 under the Exchange Act, with
respect to any Transaction Proposal, or taking any other legally required action
with respect to such Transaction Proposal (including, without limitation, the
making of public disclosures as may be necessary or reasonably advisable under
applicable securities laws) if the Company Board or the Special Committee, after
consultation with their financial advisors and receipt of advice from
independent outside legal counsel, determines in good faith that such action is
necessary for the Company Board to comply with its fiduciary duties to
shareholders under applicable law. Consistent with the foregoing provisions of
this Section 6.3, Company shall immediately cease and terminate any currently
existing solicitation, initiation, encouragement, activity, discussion or
negotiation with any Person conducted heretofore by Company or any Responsible
Parties with respect to the foregoing. Company agrees not to release any third
party from, or waive any provisions of, any standstill agreement to which it is
a party or any confidentiality agreement between it and another Person who has
made, or who may reasonably be considered likely to make, a Transaction
Proposal. In the event of an exercise of Company's or the Board of Director's
rights under clauses (i), (ii) or (iii) above and subject to compliance with
this Section 6.3, notwithstanding anything contained in this Agreement to the
contrary, such exercise of rights shall not constitute a breach of this
Agreement by Company.

For purposes of this Agreement "Transaction Proposal" shall mean any of the
following (other than the transactions between the Company, Purchaser and Parent
contemplated by this Agreement) involving the Company or any of its
Subsidiaries: (i) any merger, consolidation, share exchange, recapitalization,
business combination or other similar transaction; (ii) except in the ordinary
course of business, any sale, lease, exchange, mortgage, pledge, transfer or
other disposition of 20% or more of the assets of

18

--------------------------------------------------------------------------------

the Company and its Subsidiaries, taken as a whole, in a single transaction or
series of related transactions; (iii) any tender offer or exchange offer for, or
the acquisition of (or right to acquire) "beneficial ownership" by any person,
"group" or entity (as such terms are defined under Section 13 (d) of the
Exchange Act), of 20% or more of the outstanding shares of capital stock of
Company or the filing of a registration statement under the Securities Act in
connection therewith; or (iv) any public announcement of a proposal, plan or
intention to do any of the foregoing or any agreement to engage in any of the
foregoing or recapitalization, liquidation, dissolution or similar transaction
involving the Company or any of its Subsidiaries.

        (b)  Prior to the Company Board or Special Committee withdrawing or
modifying its approval or recommendation of this Agreement or the Merger, or
approving or recommending a Transaction Proposal, or entering into an agreement
with respect to a Transaction Proposal, the Company shall provide Purchaser with
a written notice (a "Notice of Transaction Proposal") advising Purchaser of the
Transaction Proposal, specifying the material terms and conditions of such
Transaction Proposal and identifying the person making such Transaction
Proposal, and neither the Company nor any Subsidiary shall enter into an
agreement with respect to a Transaction Proposal until 72 hours after the first
Notice of Transaction Proposal with respect to a given third party was given to
Purchaser.

        SECTION 6.4    Public Announcements.    Neither Purchaser or Parent, on
the one hand, nor the Company, on the other hand, will issue any press release
or public statement with respect to the Merger, without the other party's prior
consent, except as may be required by applicable law, court process or by
obligations pursuant to any listing agreement with, or rule of, NYSE and, in any
event, to the extent practicable, Parent, Purchaser and the Company will consult
with each other before issuing, and provide each other with the opportunity to
review and comment upon, any such press release or other public statements with
respect to the Merger. The parties agree that the initial press release or
releases to be issued with respect to the Merger shall be mutually agreed upon
prior to the issuance thereof.

        SECTION 6.5    Employee Benefits.    Purchaser and Parent agree that,
for a period of 12 months following the Effective Time of the Merger, the
Surviving Corporation shall maintain employee benefits plans and arrangements
(directly or in conjunction with Parent or Purchaser) which, in the aggregate,
will provide a level of benefits to continuing employees of the Company and its
Subsidiaries substantially comparable to those provided to similarly situated
employees as in effect immediately prior to the Effective Time of the Merger
(other than discretionary benefits); provided, that Purchaser may cause
modifications to be made to such benefit plans and arrangements to the minimum
extent necessary to comply with applicable law. Nothing in this Section 6.5
shall prohibit the Company or the Surviving Corporation from terminating the
employment of any employee at any time with or without cause (subject to, and in
accordance with, the terms of any existing employment or other agreements).

        SECTION 6.6    Financing.    

        (a)  Murdock agrees to use, and to cause Parent and Purchaser to use,
best efforts to complete the transactions contemplated by the Commitment Letters
and the Equity Commitment Letters.

        (b)  Without limiting the generality of the foregoing, in the event that
at any time funds are not or have not been made available pursuant to the
Commitment Letters so as to enable Purchaser to proceed with the Closing in a
timely manner, each of Murdock, Parent and Purchaser shall (i) use his or its
best efforts to obtain alternative funding in an amount at least equal to the
Required Cash Amount on terms and conditions substantially comparable to those
provided in the Commitment Letters or the Equity Commitment Letters, as
applicable, or otherwise on terms reasonably acceptable to Murdock, Parent and
Purchaser and (ii) shall continue to use his or its reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all

19

--------------------------------------------------------------------------------




things necessary, proper or advisable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement.

        (c)  Following the date hereof, any amendment, modification, termination
or cancellation of any of the Transaction Financing or Equity Financing, or any
information which becomes known to Murdock, Parent, Purchaser or their
respective affiliates which makes it unlikely that the Transaction Financing or
Equity Financing will be obtained on the terms set forth in the Commitment
Letters or the Equity Commitment Letters, shall be promptly disclosed to the
Special Committee. None of Murdock, Parent or Purchaser or any of their
respective affiliates will knowingly attempt, directly or indirectly, to induce
or encourage the Lenders or other entities not to fund any of the financing
provided for in the Commitment Letters or Equity Commitment Letters.

        (d)  Subject to completion of the transactions contemplated by the
Equity Commitment Letters, Murdock agrees to provide, or cause one of his
affiliates to provide the Equity Financing.

        SECTION 6.7    Cooperation with Financing Efforts.    The Company agrees
to provide, and will cause each of its Subsidiaries and their respective
officers, employees and advisors to provide, reasonable cooperation in
connection with the arrangement of any financing in respect of the transactions
contemplated by this Agreement, including, without limitation, participation in
meetings, due diligence sessions, road shows, the preparation of offering
memoranda, private placement memoranda, prospectuses and similar documents, the
execution and delivery of any commitment letters, underwriting or placement
agreements, pledge and security documents, other definitive financing documents
or other requested certificates or documents, including comfort letters of
accountants, legal opinions and real estate title documentation as may
reasonably be requested by Murdock, Parent or Purchaser.


ARTICLE VII
Conditions to Consummation of the Merger


        SECTION 7.1    Conditions to Each Party's Obligation.    The respective
obligations of each party to effect the Merger are subject to the satisfaction
or waiver, at or prior to the Effective Time, of the following conditions:

        (a)  The Disinterested Stockholder Approval shall have been obtained
(the "Disinterested Stockholder Approval Condition"); provided that, without the
express written consent of the Special Committee, none of the Company, Murdock,
Purchaser nor Parent may waive the Disinterested Stockholder Approval Condition;

        (b)  No preliminary or permanent injunction or other order issued by any
federal or state court of competent jurisdiction in the United States
prohibiting the consummation of the Merger shall be in effect; and

        (c)  Any waiting period (and any extension thereof) applicable to the
Merger under the HSR Act shall have been terminated or shall have expired.

        SECTION 7.2    Condition to Murdock's, Purchaser's and Parent's
Obligation.    The obligation of Murdock, Purchaser and Parent to effect the
Merger is subject to the satisfaction or waiver, at or prior to the Effective
Time, of the following conditions:

        (a)  The representations and warranties of the Company contained in this
Agreement (i) shall be true and correct in all material respects at and as of
the Closing Date, as if made at and as of the Closing Date, in each case except
as contemplated or permitted by this Agreement and (ii) with respect to any
representations or warranties not qualified by "Company Material Adverse

20

--------------------------------------------------------------------------------

Effect," unless the inaccuracies under such representations and warranties not
so qualified, taken together in their entirety, do not in the aggregate result
in a Company Material Adverse Effect;

        (b)  The Company shall not have failed to perform in all material
respects the obligations required to be performed by it under the Agreement at
or prior to the Closing Date, except for such failures to perform as have not
had or would not have, individually or in the aggregate, a Company Material
Adverse Effect or materially adversely affect the ability of the Company to
consummate the Merger;

        (c)  The Transaction Financing, or alternative financing as provided in
Section 6.6 of the Agreement, shall have been obtained by Murdock, Parent or
Purchaser; provided that this condition shall be deemed satisfied (and Murdock,
Parent and Purchaser shall be obligated to consummate the Merger) in the event
that the Transaction Financing is not available because any of Murdock, Parent,
Purchaser or any of their respective affiliates is in material breach of
Sections 5.9 or 6.6 of this Agreement;

        (d)  There shall have occurred or taken place no adverse change, effect,
event, occurrence or state of facts (a) affecting the financial condition,
business, assets, properties, operations or results of operations of the Company
or any of its Subsidiaries which is material to the Company and its
Subsidiaries, taken as a whole, or (b) which would prevent or materially impair
the Company from consummating the Merger, which has occurred or would reasonably
be expected to occur as a result of any such change, effect, event, occurrence
or state of facts, excluding in each case (i) changes resulting from the
announcement of the transactions described in this Agreement or the identity of
the Parent or the Purchaser or from the performance of this Agreement and
compliance with the covenants set forth herein and (ii) any actions required
under this Agreement to obtain any approval or authorization under applicable
antitrust or competition laws for the consummation of the Merger; and

        (e)  No statute, rule, regulation, judgment, order or injunction
(collectively, "Orders") shall have been promulgated, enacted, entered, enforced
or deemed applicable to the Merger by any state, Federal or foreign government
or governmental, administrative or regulatory agency, authority or
instrumentality or by any court, domestic or foreign, that would or is likely,
directly or indirectly, to (i) require the divestiture by Parent or the Company
or any of their respective Subsidiaries or Affiliates of all or any material (to
the Company and its Subsidiaries taken as a whole) portion of the business,
assets or property of any of them or any Shares or impose any material (to the
Company and its Subsidiaries taken as a whole) limitation on the ability of any
of them to conduct their business and own such assets, properties and Shares, in
each case as a result of the Merger, (ii) impose any material limitations on the
ability of Parent to hold or to exercise effectively all rights of ownership of
the Shares, including the right to vote any Shares on all matters properly
presented to the stockholders or (iii) impose any limitations on the ability of
Parent effectively to control in any material respect the material business or
operations of Parent, the Company, or any of its Subsidiaries, taken as a whole.

        SECTION 7.3    Condition to Company's Obligation.    The obligation of
the Company to effect the Merger is subject to the satisfaction or waiver, at or
prior to the Effective Time, of the following conditions:

        (a)  The representations and warranties of Murdock, Parent and Purchaser
contained in this Agreement (i) shall be true and correct in all material
respects at and as of the Closing Date, as if made at and as of the Closing
Date, in each case except as contemplated or permitted by this Agreement and
(ii) with respect to any representations or warranties not qualified by "Parent
Material Adverse Effect," unless the inaccuracies under such representations and
warranties not so qualified, taken together in their entirety, do not in the
aggregate result in a Parent Material Adverse Effect;

21

--------------------------------------------------------------------------------

        (b)  None of Murdock, Parent and Purchaser shall have failed to perform
in all material respects the obligations required to be performed by him or it
under the Agreement at or prior to the Closing Date, except for such failures to
perform as have not had or would not have, individually or in the aggregate, a
Parent Material Adverse Effect or materially adversely affect the ability of
Murdock, Parent and Purchaser to consummate the Merger; and

        (c)  The Special Committee shall have received a solvency opinion,
addressed to the Special Committee, rendered by an independent valuation firm,
setting forth the conclusions that, after giving effect to the Merger and the
incurrence of all the financings in connection therewith, the Company and its
Subsidiaries taken as a whole, is not insolvent and will not be rendered
insolvent by the indebtedness incurred in connection therewith, and will not be
left with unreasonably small capital with which to engage in its businesses and
will not have incurred debts beyond its or their ability to pay such debts as
they mature.


ARTICLE VIII
Termination; Amendment; Waiver


        SECTION 8.1    Termination.    This Agreement may be terminated and the
Merger contemplated hereby may be abandoned at any time notwithstanding approval
thereof by the stockholders of the Company, but prior to the Effective Time:

        (a)  by mutual written consent of each of Purchaser and the Company; or

        (b)  by either Purchaser or the Company,

        (i)    if any court of competent jurisdiction in the United States or
other United States or State governmental body shall have issued an order,
decree or ruling or taken any other action restraining, or otherwise prohibiting
the Merger and such order, decree, ruling or other action shall have become
final and non-appealable; or

        (ii)  if the Merger shall not have occurred by April 30, 2003 (the
"Outside Date"), unless the failure to consummate the Merger is the result of a
material breach or failure to perform in any material respect of any covenant or
other agreement contained in this Agreement by the party purporting to terminate
this Agreement; or

        (c)  by the Company,

        (i)    substantially concurrently with its approval of a Transaction
Proposal; provided that the Company has complied with all provisions of this
Agreement, including the notice provisions herein, and that it pays the Expenses
as provided by and defined in Section 9.9 hereof; or

        (ii)  in the event of a material breach or failure to perform in any
material respect by Murdock, Parent or Purchaser of any covenant or other
agreement contained in this Agreement or in the event of a material breach of
any representation or warranty of Murdock, Parent or Purchaser in each case
which cannot be or has not been cured within 15 days after the giving of written
notice to Murdock, Parent or Purchaser, and, with respect to any representations
or warranties not qualified by "Parent Material Adverse Effect," unless the
inaccuracies under such representations and warranties not so qualified, taken
as a whole in their entirety, do not in the aggregate result in a Parent
Material Adverse Effect; or

        (d)  by Purchaser,

        (i)    if the Company (1) enters into a definitive agreement or
agreement in principle with any Person with respect to a Transaction Proposal or
(2) withdraws or adversely modifies its

22

--------------------------------------------------------------------------------

approval of or recommendation of the Merger following the public announcement of
a Transaction Proposal; or

        (ii)  in the event of a material breach or failure to perform in any
material respect by the Company of any covenant or other agreement contained in
this Agreement or in the event of a material breach of any representation or
warranty of the Company in each case which cannot be or has not been cured
within 15 days after the giving of written notice to the Company, and, with
respect to any representations or warranties not qualified by "Company Material
Adverse Effect," unless the inaccuracies under such representations and
warranties not so qualified, taken as a whole in their entirety, do not in the
aggregate result in a Company Material Adverse Effect.

        SECTION 8.2    Effect of Termination.    In the event of the termination
and abandonment of this Agreement pursuant to Section 8.1, this Agreement shall
be void and have no effect, with no liability on the part of any party hereto or
its affiliates, directors, officers or stockholders, other than as specified in
the provisions of Section 9.9.

        SECTION 8.3    Amendment.    This Agreement may be amended by action
taken by Parent, Purchaser and the Company at any time. The prior approval of a
majority of the members of the Special Committee shall be required in connection
with any amendment or modification by or on behalf of the Company. This
Agreement may not be amended, modified or supplemented except by an instrument
in writing signed by each of the parties.

        SECTION 8.4    Extension; Waiver.    At any time prior to the Effective
Time, the parties may (i) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document, certificate or writing delivered pursuant hereto or (iii) waive
compliance with any of the agreements or conditions contained herein, except as
otherwise provided by law, as provided by Section 7.1(a) and except that the
provisions of Section 6.2 hereof shall not be waived. Any agreement on the part
of any party to any such extension or waiver shall be valid only if set forth in
an instrument in writing on behalf of such party, and if such extension or
waiver has been approved by a majority of the members of the Special Committee.


ARTICLE IX
Miscellaneous


        SECTION 9.1    Nonsurvival of Representations, Warranties and
Agreements.    

        (a)  None of the representations, warranties and agreements made herein
shall survive beyond the Effective Time, except for the agreements set forth in
Sections 3.1, 3.2, 6.2 and 6.5, and all such representations, warranties and
agreements will be extinguished upon consummation of the Merger and none of the
Company, Parent and Purchaser, nor any officer, director or employee or
stockholder thereof shall be under any liability whatsoever with respect to any
such representation, warranty or agreement after such time.

        (b)  Each of the parties is a sophisticated person or legal entity that
was advised by knowledgeable counsel and, to the extent it deemed necessary,
other advisors in connection with this Agreement. Accordingly, each of the
parties hereby acknowledges that (i) no party has relied or will rely upon any
document or written or oral information previously furnished to or discovered by
it or its representatives, other than this Agreement or in the Company
Disclosure Schedule and (ii) there are no representations or warranties by or on
behalf of any party hereto or any of its respective affiliates or
representatives other than those expressly set forth herein, which
representations and warranties shall not survive the Effective Time.

23

--------------------------------------------------------------------------------




        (c)  The inclusion of any matter on any disclosure schedule will not be
deemed an admission by any party that such listed matter is material or that
such listed matter has or would have a Company Material Adverse Effect.

        SECTION 9.2    Entire Agreement; Assignment.    This Agreement and the
agreements specifically contemplated hereby or referenced herein (a) constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof and supersede all other prior agreements and understandings,
both written and oral, between the parties or any of them with respect to the
subject matter hereof and (b) shall not be assigned by operation of law or
otherwise; provided that Purchaser may assign its rights and obligations to any
wholly owned, direct or indirect subsidiary of Parent, but no such assignment
shall relieve Purchaser of its obligations hereunder if such assignee does not
perform such obligations.

        SECTION 9.3    Validity.    The validity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.

        SECTION 9.4    Notices.    All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given when delivered in person, by cable, telegram or telex, or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses or at such other addresses as
shall be specified by the parties by like notice.

(i)if to Murdock, Parent or Purchaser, to:

DHM Acquisition Company, Inc.
c/o Castle & Cooke, Inc.
10900 Wilshire Boulevard
Los Angeles, California 90024
Attention: David H. Murdock

with a copy to:

Paul, Hastings, Janofsky & Walker LLP
695 Town Center Drive, 17th Floor
Costa Mesa, California 92626
Attn: Peter J. Tennyson, Esq.

(ii)if to the Company, to:

Dole Food Company, Inc.
One Dole Drive
Westlake Village, California 91362
Attention: C. Michael Carter, Esq.

with a copy to:

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, 47th Floor
Los Angeles, California 90071
Attn: Andrew E. Bogen, Esq. and
Peter Wardle, Esq.

        SECTION 9.5    Governing Law.    This Agreement shall be governed by and
construed in accordance with the law of the State of Delaware, regardless of the
laws that might otherwise govern under applicable principles of conflict of laws
thereof.

24

--------------------------------------------------------------------------------

        SECTION 9.6    Descriptive Headings.    The descriptive headings herein
are inserted for convenience of reference only and are not intended to be part
of or to affect the meaning or interpretation of this Agreement.

        SECTION 9.7    Parties in Interest.    This Agreement shall be binding
upon, and inure solely to the benefit of, each party hereto, and nothing in this
Agreement, express of each party hereto, and nothing in this Agreement, express
or implied, is intended to confer upon any other person any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement, except
as expressly provided in Sections 3.2, 3.3, 6.2 and 6.5 (which are intended to
be for the benefit of the persons referred to therein and may be enforced by
such persons).

        SECTION 9.8    Counterparts.    This Agreement may be executed by
facsimile in two or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement.

        SECTION 9.9    Expenses.    

        (a)  If any person (other than Purchaser or any of its affiliates) shall
have made, proposed, communicated or disclosed a Transaction Proposal in a
manner which is or otherwise becomes public and this Agreement is terminated
pursuant to Section 8.1(c)(i), then the Company shall, simultaneously with such
termination of this Agreement, pay Purchaser in same day funds all reasonable
documented out-of-pocket costs, fees and expenses of Parent, Purchaser and/or
Murdock incurred on or after September 22, 2002, related to the Merger, this
Agreement, the Transaction Financing and the transactions contemplated hereby
and thereby (including, without limitation, printing fees, filing fees and
reasonable fees and expenses of legal and financial advisors and all fees and
expenses payable to any financing sources) (the "Expenses"). Further, if this
Agreement is terminated pursuant to Section 8.1(d)(i) or (ii), then the Company
shall, simultaneously with such termination of this Agreement, pay Purchaser in
same day funds the Expenses. Notwithstanding the foregoing, in no event shall
the Expenses paid pursuant to this Section 9.9 exceed $25,000,000.

        (b)  The Company agrees that the agreements contained in Section 9.9(a)
above are an integral part of the transactions contemplated by this Agreement
and constitute liquidated damages and not a penalty. If the Company fails to
promptly pay to Purchaser any of the amounts due under Section 9.9(a), the
Company shall pay the reasonable costs and expenses (including reasonable legal
fees and expenses) in connection with any action, including the filing of any
lawsuit or other legal action, taken to collect payment thereof, together with
interest on the amount of any unpaid Expenses at the annual rate of four percent
above the publicly announced prime rate of Bank of America, N.A. (or, if lower,
the maximum rate permitted by law) from the date such Expenses were required to
be paid by the Company to the date of payment.

        (c)  Except as provided otherwise in paragraphs (a) and (b) above, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses, except that the Company shall pay all costs and expenses (i) in
connection with printing and mailing the Proxy Statement and soliciting proxies
and (ii) of obtaining any consents of any third party (other than fees paid
pursuant to the HSR Act).

        SECTION 9.10    Specific Performance.    The parties hereto agree that
if for any reason any party hereto shall have failed to perform its obligations
under this Agreement, then any other party hereto seeking to enforce this
Agreement against such non-performing party shall be entitled to specific
performance and injunctive and other equitable relief, and the parties hereto
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief. This provision is without prejudice to any other rights that any party
hereto may have against any other party hereto for any failure to perform its
obligations under this Agreement.

[Signature Page to Agreement and Plan of Merger follows.]

25

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed on its behalf by its officers thereunto duly authorized, all as of the
day and year first above written.

       
 
 
/s/  DAVID H. MURDOCK      

--------------------------------------------------------------------------------

DAVID H. MURDOCK        
 
 
DHM ACQUISITION COMPANY, INC.                     By: /s/  DAVID H.
MURDOCK      

--------------------------------------------------------------------------------

    Its: Chief Executive Officer

--------------------------------------------------------------------------------

            By: /s/  ROBERTA WIEMAN      

--------------------------------------------------------------------------------

    Its: Executive Vice President of Administration and Corporate Secretary

--------------------------------------------------------------------------------

                    DHM HOLDING COMPANY, INC.                     By: /s/  DAVID
H. MURDOCK      

--------------------------------------------------------------------------------

    Its: Chief Executive Officer

--------------------------------------------------------------------------------

            By: /s/  ROBERTA WIEMAN      

--------------------------------------------------------------------------------

    Its: Executive Vice President of Administration and Corporate Secretary

--------------------------------------------------------------------------------

                    DOLE FOOD COMPANY, INC.                     By:
/s/  LAWRENCE A. KERN      

--------------------------------------------------------------------------------

    Its: President and Chief Operating Officer

--------------------------------------------------------------------------------

            By:

--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

       

[Signature Page to Agreement and Plan of Merger]

26

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.16



TABLE OF CONTENTS
AGREEMENT AND PLAN OF MERGER
R E C I T A L S
ARTICLE I The Merger
ARTICLE II Proxy Statement and Schedule 13E-3; Stockholders' Meeting
ARTICLE III Dissenting Shares; Exchanges of Shares; Related Matters
ARTICLE IV Representations and Warranties of the Company
ARTICLE V Representations and Warranties of Parent, Purchaser and Murdock
ARTICLE VI Covenants
ARTICLE VII Conditions to Consummation of the Merger
ARTICLE VIII Termination; Amendment; Waiver
ARTICLE IX Miscellaneous
